Title: From George Washington to Nathaniel Woodhull, 24 July 1776
From: Washington, George
To: Woodhull, Nathaniel



Sir
New York July the 24: 1776

I have been honoured with your favour of the 20 with its several inclosures I observe the sentiments of your Honble body on the impracticability of removing the stock from Nasau Island and the measures they have adopted for securing them there and protecting the Inhabitants, and sincerely wish they may prove adequate.
I have long since and frequently requested the Commissary to purchase all the fatted Cattle & Sheep from the Island that he posibly could in preference to any other he informs me that he has had many from thence, and that he now has persons employed in different parts for that purpose the expediency of the measure strikes me so forcibly that you may depend every means in my power will be directed to its execution.
Agreable to your request, I shall continue Col. Livingston at his present post for the protection of the Inhabitants against the

Insults of the Enemies Cruizers, unless some thing should happen to make his removal necessary.
When the several Regiments are raised and I am certified thereof, and of the places of Rendevous I will direct the Muster Master General to attend and compleat the musters.
Governor Trumbull having informed me by Letter Yesterday that since the arrival of the Fleet at the Hook, many of the Enemie’s Frigates & ships have been stationed between Montauk Point and Block Island to Intercept the Trade from the sound, and in which they had been but too successfull in takeing several provision Vessells and of the imposibility that any should escape falling into their Hands, he had ordered the Armed Vessels in the Service of Connecticut to stop and detain all Vessells going down the Sound with provisions till the Continental Congress or the Conventions of the States to which they belong, could be apprized of the hazards attending their proceeding in their Voyages and give orders thereon; I beg leave to recommend the matter to the consideration of your Honble body, and submit It to them, whether it may not be expedient to lay a Genl Embargo or prohibition upon All exports of this kind from your State except such as the Congress or Yourselves may order. The propriety of keeping the Enemy from Supplies of this sort, and providing a sufficiency for our Own Army is so evident, that words are unnecessary upon the Subject. However I cannot but observe as my opinion, that the former will be imposible to effect, unless some Genl restraining regulation is come into. No care, nor Industry nor honesty, on the part of Exporters, will be able to elude the vigilance and activity of their almost Innumerable cruizers—But when It is considered that as long as a free export of any Articles of this nature is tolerated diseffected persons may easily fall in their hands with impunity nor any means be left us to ascertain their Guilt—when there is Strong reason to beleive that some have designedly done so, and almost incontestible proof from sundry depositions of deserters and others, that a Ship that went from hence sailed with no other view and Joined the Enemy at the Hook, I incline to think the measure not only advisable but necessary, Especialy as the large consumption of provision by our Army affords & will afford a ready Cash market for all that Individuals may have to dispose

of and take away every objection of injury on that head, Were it otherwise private advantages and emoluments must always give place to the public good when they are incompatible.
The last deserters from the enemy Inform us since they have heard of our forming a Camp at Amboy, they have talked much of Turning their views to long Island and regaling themselves with large supplies of provisions they intend to get from thence, This is an additional circumstance to Induce the Commissary to purchase the Cattle there before any Other. I have the honor to be with great respect Sir your most Obt Servt

GW


P.S. When the Ships of War &c. run up the River I wrote Govrs Trumbull & Cooke for some of their Row-Gallies supposing they might be of service in Attemptg some thing against the Ships—I expect three or four Every Hour besides the One I have—If the Secret Committee are forming any plan against the Ships in which they think they may be usefully employed—If they will let me know I shall be glad to cooperate with them and furnish every assistance the Gallies can give if not otherwise materially engaged.
I am just now Informed that this Ship mentd above to have gone to the Enemy was fitted out by the Congress under the Command of a Captn Hilton who has acted this base part.

